TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00238-CV


Julie Montgomery, Appellant

v.


David Stackhouse, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 455,293, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



O R D E R

	On August 29, 2003, this Court granted appellant's motion to abate the appeal
because appellant was uncertain whether the trial court's judgment was final.  See Tex. R. App. P.
27.2.  The Court granted the motion and instructed appellant to inform the Court of the status of the
appeal by October 1, 2003.  Appellant has not responded, either with a supplemental transcript
containing a new judgment or with a status report.  Accordingly, we reinstate the appeal.  Appellant's
brief was overdue when the appeal was abated; appellant's brief is due thirty days from the date of
this order.
	It is ordered October 31, 2003.

  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear